Opinion by
Tilson, J.
It was stipulated that the harvest hats in question are valued at less than $3 per dozen and are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith some of them were held dutiable at 25 percent ad valorem under paragraph 1504(b)(5), as claimed, and those entered or withdrawn for consumption subsequent to the effee-*439tive date of the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 12)4 percent ad valorem under paragraph 1504(b) (5) and said trade agreement, as claimed.